DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 28 April 2021.  Claims 4-5 and 7-20 are pending.

EXAMINER'S AMENDMENT
An Examiner’s amendment to claim 8 appears below.  The amendment adds an ending period.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Felisa Leisinger (Reg. No. 65,383) on 18 May 2021.

Claim 8 has been amended as follows:
 
Claim 8. (Currently amended) The electrochemically modulated molten salt reactor of claim 4, wherein the nuclear fuel salt is LiF-BeF2-UF4.



Allowable Subject Matter
Claims 4-5 and 7-20 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646